DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,836,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art of record is as follows:
Trandal (US 7,899,823) discloses inventory management solutions, and in particular, methods and systems for inventorying items over wireless and data networks, using digital imaging, positioning, and data terminals. A Home Inventory system interacts with a plurality of computer terminals. The computer terminals can be a personal computer having a monitor, keyboard, a disk drive, and a data communication interface. In addition, the computer terminal can be an interactive television, a networked-enabled personal digital assistant (PDA) or the like. The computer terminals are connected to a data network 40 (e.g., the Internet or a corporate LAN or WAN).
Pacella (US 2009/0164421) discloses a method by which a device retrieves information associated with personal inventory from a personal inventory database, and provides for display of an input personal inventory option, a search personal inventory option, and a search loaned personal inventory 
Farrell (US 2006/0036502) discloses a method, system, and computer program product for providing product information, such as, for example, product price comparison information, product reviews, retailer information, retailer reviews, and information about similar products, to a user utilizing a mobile data processing system, such as, for example, a personal digital assistant (PDA). In one embodiment, the user scans a product code, such as, for example, a Universal Product Code (UPC) bar code, corresponding to a product which may be located on the product or product packaging. The scanner is coupled to the mobile data processing system which transmits the product code information determined from the product code to a server. The server receives the product code information and retrieves product information from a database. The server then formats the product information into, for example, a web page, and transmits the web page back to the mobile data processing system which presents the web page to the user.
Buentello (US 7,941,330) discloses a method by which information may be received regarding items purchased or otherwise acquired by a user, and the items may be added to an electronic home inventory maintained by an institution system and the items may be added to an insurance policy issued by the institution system. The institution system may receive information about an item from the merchant who sold the item, an appraiser, the user, from a barcode that is provided on the receipt associated with the purchase, by a barcode generated by the user (e.g., using data from the receipt and 
While the prior art is relevant in many respects, it fails to teach and/or suggest the limitations of independent claims 1 and 11 when considered both as a whole and as an ordered combination of elements.  Trandal generally teaches a system that allows a user to take photographs of rooms in a house, providing object recognition and opportunities to label items in the photographs to develop a home inventory.  Pacella, is directed to a personal inventory system for DVD's and the like on media, for purposes of tracking, avoiding duplicate purchases, tracking lent items, and the like.  Farrell does not relate to inventory systems for household use at all, but rather addresses the problem of obtaining product information while in a brick and mortar retail store. Here, one of ordinary skill in the art would not be motivated to combine such disparate features of the references without the use of the present disclosure as a roadmap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692